Appeal from order entered February 2, 1968, denying reargument, unanimously dismissed without costs or disbursements, with leave to respondent-appellant to apply at Special Term for a rehearing and reconsideration upon proof demonstrating prima facie that appellant’s injuries resulted from an uninsured automobile or a “hit- and-run automobile.” The papers do not set out grounds for reargument. The denial is, therefore, not appealable. However, as there is some indication that appellant is really seeking a rehearing or reconsideration, an opportunity should be granted to him to make such application upon more complete papers providing the information indicated above. Concur — Eager, J. P., Steuer, Tilzer, Rabin and Macken, JJ.